DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Porte reference (US Patent Publication No. 2020/0070993) in view of the Gantie reference (US Patent Publication No. 2010/0294882).
4.	Regarding claim 1, the Porte reference discloses:
an air intake (22) comprising
an outer face (19) and an inner face (39) meeting at a line at a longitudinally extreme, called extremum line (FIG. 2),
an acoustic panel (28) being installed on an inner surface of a part of the inner face (FIG. 2),
wherein, an elimination system based on vibration of ice formed [Paragraph 0055] and an ice formation prevention system using a hot fluid (48) is put in place on at least a part of the inner face (FIG. 3), and
wherein, either an ice elimination system [Paragraph 0055] or an ice formation prevention system using a hot fluid (48) is installed on the inner face (FIG. 3), a marking line marking a boundary between the ice elimination system and the ice formation prevention system [Paragraph 0055—since the reference states that the hot air and vibratory mechanisms can be combined there necessarily must be a separation between the two which would be along some arbitrary marking line boundary].
The Porte reference discloses the invention as essentially claimed.  However, the Porte reference fails to disclose that the vibratory system is put in place on at least a part of the outer face and on the outer face.
The Gantie reference teaches it is conventional in the art of ice reduction systems for use on an aircraft nacelle to provide as taught in (FIG. 6) that the vibratory system (36) is put in place on at least part of the outer face and on the outer face (FIG. 6).  Such configurations/structures would allow prevention of ice formation [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the air intake of the Porte reference, such that the air intake further includes that the vibratory system is put in place on at least a part of the outer 
face and on the outer face, as clearly suggested and taught by the Gantie reference, in order to allow prevention of ice formation [Abstract].  
5.	Regarding claim 2, the Porte reference further discloses:
wherein the marking line corresponds to an upstream end of the acoustic panel incorporating the ice formation prevention system (FIGS. 2-3).
6.	Regarding claim 3, the Porte reference further discloses:
wherein the formed ice elimination system comprises piezoelectric devices distributed over at least a part of an inner surface of the outer face [Paragraph 0055].
7.	Regarding claim 4, the Porte reference further discloses:
wherein thermoelectric generators [Paragraph 0055—electrically resistive element) are placed on a hot surface (FIG. 3) of the air intake and connected to the piezoelectric devices [Paragraph 0055—integrate a vibrating element such as a piezoelectric element) to supply the 
piezoelectric devices from a temperature difference between the interior of the air intake and the hot surface inside the air intake [Paragraph 0058].
8.	Regarding claim 12, the Porte reference further discloses:
wherein an ice formation prevention system that does not use a hot fluid is combined with at least one of the ice elimination system or with the ice formation prevention system using a hot fluid [Paragraph 0055].
9.	Regarding claim 13, the Porte reference further discloses:
a nacelle provided with an air intake according to claim 1 (FIG. 2).
10.	Regarding claim 14, the Porte reference further discloses:
a propulsive assembly of an aircraft provided with a nacelle according to claim 13 (FIG. 1).
11.	Claim(s) 5-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Porte reference in view of the Gantie reference and further in view of the Porte ‘843 reference (US Patent Publication No. 2020/0122843).
12.	Regarding claim 5, the Porte reference fails to disclose:
wherein the ice formation prevention system comprises longitudinal ducts distributed over at least a part of the inner surface of the inner face, an upstream end of the longitudinal ducts receives hot air discharged into an internal space of the air intake through a downstream end of said ducts.
The Porte ‘843 reference teaches it is conventional in the art of anti-icing systems for use in aircraft nacelles to provide as taught in (FIG. 2) wherein the ice formation prevention system comprises longitudinal ducts (92) distributed over at least a part of the inner surface of the inner face (FIG. 2), an upstream end of the longitudinal ducts receives hot air discharged into an internal space of the air intake through a downstream end of said ducts [Paragraph 
0051] (FIG. 2).  Such configurations/structures would allow hot air removed from the annular space to pass through the orifice [Paragraph 0066].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the air intake of the Porte reference, such that the air intake further includes wherein the ice formation prevention system comprises longitudinal ducts distributed over at least a part of the inner surface of the inner face, an upstream end of the longitudinal ducts receives hot air discharged into an internal space of the air intake through a downstream end of said ducts, as clearly suggested and taught by the Porte ‘843 reference, in order to allow hot air removed from the annular space to pass through the orifice [Paragraph 0066].  
13.	Regarding claim 6, the Porte reference fails to disclose:
wherein the longitudinal ducts are distributed over an entire transverse annular periphery of the inner face.
The Porte ‘843 reference teaches it is conventional in the art of anti-icing systems for use in aircraft nacelles to provide as taught in (FIG. 2) wherein the longitudinal ducts are distributed over an entire transverse annular periphery of the inner face (FIG. 2).  Such configurations/structures would allow hot air removed from the annular space to pass through the orifice [Paragraph 0066].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the air intake of the Porte reference, such that the air intake further includes wherein the longitudinal ducts are distributed over an entire transverse annular periphery of the inner face, as clearly suggested and taught by the Porte ‘843 reference, 
in order to allow hot air removed from the annular space to pass through the orifice [Paragraph 0066].  
14.	Regarding claim 7, the Porte reference fails to disclose:
wherein the upstream end of the ducts emerges in a transverse chute leading the hot air to the longitudinal ducts.
The Porte ‘843 reference teaches it is conventional in the art of anti-icing systems for use in aircraft nacelles to provide as taught in (FIG. 2) wherein the upstream end of the ducts emerges in a transverse chute leading the hot air to the longitudinal ducts (FIG. 2).  Such configurations/structures would allow hot air removed from the annular space to pass through the orifice [Paragraph 0066].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the air intake of the Porte reference, such that the air intake further includes wherein the upstream end of the ducts emerges in a transverse chute leading the hot air to the longitudinal ducts, as clearly suggested and taught by the Porte ‘843 reference, in order to allow hot air removed from the annular space to pass through the orifice [Paragraph 0066].  
15.	Regarding claim 9, the Porte reference fails to disclose:
wherein an acoustic panel is superposed on the longitudinal ducts and extends longitudinally from the chute over at least a part of the inner face.
The Porte ‘843 reference teaches it is conventional in the art of anti-icing systems for use in aircraft nacelles to provide as taught in (FIG. 2) wherein an acoustic panel is superposed on the longitudinal ducts and extends longitudinally from the chute over at least a part of the inner face (FIG. 2).  Such configurations/structures would allow hot air removed from the annular space to pass through the orifice [Paragraph 0066].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the air intake of the Porte reference, such that the air intake further includes wherein the upstream end of the ducts emerges in a transverse chute leading the hot air to the longitudinal ducts, as clearly suggested and taught by the Porte ‘843 reference, in order to allow hot air removed from the annular space to pass through the orifice [Paragraph 0066].  
16.	Regarding claim 10, the Porte reference fails to disclose:
wherein the longitudinal ducts form part of one or more reheating panels over an entire annular transverse periphery of the air intake.
The Porte ‘843 reference teaches it is conventional in the art of anti-icing systems for use in aircraft nacelles to provide as taught in (FIG. 2) wherein the longitudinal ducts (92) form part of one or more reheating panels (12a, PA) (FIGS. 7-8) over an entire annular transverse periphery of the air intake (FIG. 2).  Such configurations/structures would allow hot air removed from the annular space to pass through the orifice [Paragraph 0066].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the air intake of the Porte reference, such that the air intake further includes wherein the longitudinal ducts form part of one or more reheating panels over an entire annular transverse periphery of the air intake, as clearly suggested and taught by the Porte ‘843 reference, in order to allow hot air removed from the annular space to pass through the orifice [Paragraph 0066].  
17.	Regarding claim 11, the Porte reference fails to disclose:
wherein the downstream transverse end of the reheating panel forms a step towards the interior of the air intake to house an acoustic panel in a cavity formed by the step and allow the ducts to be able to discharge the hot air in an internal space of the air intake without having to cross said acoustic panel.
The Porte ‘843 reference teaches it is conventional in the art of anti-icing systems for use in aircraft nacelles to provide as taught in (FIG. 2) wherein the downstream transverse end of the reheating panel (12a, PA) (FIGS. 7-8) forms a step (FIG. 8—step up) towards the interior of the air intake (FIG. 8—the step up extends upwards into the interior of the air intake) to house an acoustic panel (PA) in a cavity formed by the step (FIG. 8) and allow the ducts (92) to be able to discharge the hot air in an internal space of the air intake without having to cross said acoustic panel (FIGS. 2 and 8).  Such configurations/structures would allow hot air removed from the annular space to pass through the orifice [Paragraph 0066].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the air intake of the Porte reference, such that the air intake further includes wherein the downstream transverse end of the reheating panel forms a step towards the interior of the air intake to house an acoustic panel in a cavity formed by the step and allow the ducts to be able to discharge the hot air in an internal space of the air intake without having to cross said acoustic panel, as clearly suggested and taught by the Porte ‘843 reference, in order to allow hot air removed from the annular space to pass through the orifice [Paragraph 0066].  
Allowable Subject Matter
18.	Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747